MEMORANDUM**
Irma Ofelia Perea-Santana appeals her conviction after her guilty plea to one count of importing marijuana. Her argument challenging the constitutionality of 21 U.S.C. § 841 is foreclosed by United States v. Buckland, 289 F.3d 558, -, -, slip op. 6645, 6650 (9th Cir.2002) (en banc), cert. denied, — U.S. -, 122 S.Ct. 2314,-L.Ed.2d-(2002). Her challenge to 21 U.S.C. §§ 952 and 960 is foreclosed by United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) and United States v. Mendoza-Paz, 286 F.3d 1104 (9th Cir.2002). Finally, this court has also rejected her claim that the government was required to prove that she knew the quantity and type of the drugs involved in the offense. United States v. Carranza, 289 F.3d 634 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.